Rose, J.
Appeal from an order of the Family Court of St. Lawrence County (Potter, J.), entered September 12, 2003, which, inter alia, dismissed petitioner’s application, in two proceedings pursuant to Family Ct Act article 6, to modify a prior order of custody.
Petitioner (hereinafter the father) and respondent (hereinafter the mother) are the unmarried parents of a child born in 1991. In 1996, based upon the parties’ stipulation, Family Court entered an order granting sole custody of the child to the mother and visitation to the father three out of every four weekends. In 2003, the father commenced a proceeding pursuant to Family Ct Act article 6 seeking custody of the child. The mother then cross-petitioned for a reduction in the father’s visitation. The parties ultimately reached a partial stipulation of settlement that continued custody of the child with the mother and reduced the father’s visitation to every other weekend. However, the parties were unable to resolve the father’s demand that the mother provide half of the child’s transportation to and from visitation. Family Court then heard the parties’ contentions on the issue of transportation, decided that issue substantially in accordance with the father’s position and entered an order incorporating its decision and the parties’ stipulation. The father now appeals, challenging the denial of his application for custody.
Because the father consented to the entry of Family Court’s order, except as to its determination of the issue of transportation, and does not now challenge that determination, he is not an aggrieved party who may appeal (see CPLR 5511; Matter of Oropallo v Tecler, 263 AD2d 716, 718 [1999]; Matter of Joyce SS., 245 AD2d 962, 962 [1997]; Matter of Cherilyn P., 192 AD2d 1084, 1084 [1993], lv denied 82 NY2d 652 [1993]).
Peters, J.R, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, without costs.